Citation Nr: 1213305	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  02-09 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to service connection for labyrinthitis.

2.  Entitlement to service connection for vertigo.


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to August 1953.  The RO has determined the Veteran to be incompetent for VA benefits purposes.  His wife is his appointed VA fiduciary.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In a June 2006 decision, the Board denied the Veteran's claims.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2007 Order, the Court vacated and remanded the Board's June 2006 decision and implemented the provisions of a November 2007 Joint Motion for Remand (Joint Motion). 

In December 2009 and February 2012, the Board remanded the matter to the RO for additional evidentiary development to ensure compliance with the November 2007 Joint Motion.  The case has now been returned to the Board for further appellate action.

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of his electronic record. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

Unfortunately, remand is again required in this appeal.  Although the Board sincerely regrets the additional delay, such action is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

In particular, the Board previously remanded the matter in February 2012 to obtain the Veteran's outstanding VA treatment records, including those beginning from May 2001 through June 2011.  The Board also directed the RO to then undertake any additional development deemed necessary.  Upon remand, the outstanding VA treatment records were obtained and associated with the Veteran's Virtual VA (electronic) claims file.  The RO then undertook no further development prior to issuing a Supplemental Statement of the Case (SSOC) in February 2012.  

A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with all remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  Where a remand order of the Board was not substantially complied with, the Board itself errs in failing to insure compliance; in such situations the Board must remand back to RO for further development.  Stegall, 11 Vet. App. 268.   

Here, the Board finds that there was not substantial compliance with the Board's February 2012 remand directives because, although the outstanding VA treatment records were obtained, a review of these treatment records identifies outstanding private treatment records that are pertinent to the claim.  

In particular, an April 5, 2005 VA treatment record notes that the Veteran had two episodes of diaphoresis and dizziness since his last VA visit, with treatment at a private hospital, hospital Menonita, and with follow-up by a private physician Dr. Muniz.  The Board notes that the private treatment records from hospital Menonita and Dr. Muniz are pertinent to the remanded claim as they involve treatment for dizziness, which is an issue presently on appeal.  As such, these private treatment records are necessary to decide the claim and must be obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to assist applies to records relevant to a veteran's present claim).  The RO, however, did not obtain these necessary private treatment records.  Because the Board's February 2012 remand directed the RO to "undertak[e] any additional development deemed necessary," the Board may not now find that there was substantial compliance with the remand directives.  Accordingly, remand is again necessary.  See Stegall, 11 Vet. App. 268; D'Aries, 22 Vet. App. at 104-05.  

Finally, remand is additionally necessary to ensure that the Veteran has received fully compliant notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the Veteran's fiduciary wrote in March 2012 indicating that he was seeking service connection on a direct and on a secondary theory of entitlement.  Prior to this March 2010 statement, the Veteran had not expressly raised the secondary theory of entitlement.  However, VA must adjudicate all theories of entitlement reasonably raised by the record, including a liberal reading of a veteran's statements.  See Robinson v. Peake, 21 Vet. App. 545, 552-553 (2008).  Moreover, a veteran's alternative theories of entitlement to service connection are encompassed within a single claim.  Roebuck v. Nicholson, 20 Vet. App. 307 (2006); see also Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd 421 F.3d 1346 (Fed. Cir. 2005).  Accordingly, the Veteran's secondary theory of entitlement requires complete notice and adjudication as a component of the instant appeal.  

At present, the Veteran has not been provided with a VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) informing him of the information and evidence not of record that is necessary to substantiate the claim of service connection on a secondary basis under 38 C.F.R. § 3.310.  Therefore, upon remand, he should be sent a VCAA notice letter addressing service connection for the claimed disability on both direct and secondary bases.  Moreover, the RO must adjudicate the Veteran's claim to include both alternative theories of entitlement involving direct and secondary service connection.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Send the Veteran a letter providing him the notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), including the notice required pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006) for the remanded claims of service connection.  The letter should specifically advise him of the evidence required to support a claim on the alternative theories of entitlement involving direct and secondary service connection.

2.  After obtaining any needed assistance from the Veteran, such as a signed Authorization and Consent to Release Information (Release), make as many requests as are necessary to obtain all pertinent private medical records that remain outstanding, including, but not limited to those from hospital Menonita and Dr. Muniz, as identified in an April 5, 2005 VA treatment record.

The RO should also obtain all of the Veteran's outstanding VA treatment records, including those since January 2012.  

All records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  Further, all attempts to procure any identified records must be documented in the claims file and, if any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Thereafter, undertake any additional development necessary, including obtaining any additional private treatment records and/or obtaining a new VA examination addressing all applicable theories of entitlement, if indicated.  Then, readjudicate the remanded issues in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



